Citation Nr: 1544630	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-16 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA medical treatment in December 1988 for a left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1944 to May 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2015, the Veteran testified at a Central Office Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.

(The Board notes that some records, including recent treatment records and October 2011 and March 2013 rating decisions, refer to the VA treatment in question as having occurred in 1989.  However, contemporaneous VA treatment records confirm that, as noted in the initial, February 2008 rating decision, the procedure occurred in December 1988.  The issue has been recharacterized accordingly.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A February 2008 Board decision denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA medical treatment in December 1988 for a left eye disability; he did not appeal that decision or submit new and material evidence within one year.
 
2.  In a October 2011 rating decision, the RO found that no new and material evidence had been submitted to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA medical treatment in December 1988 for a left eye disability; he did not appeal that decision or submit new and material evidence within one year.
 
3.  Evidence received since the October 2011 rating decision does not tend to show that the Veteran has additional left eye disability proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care, or by an event that was not reasonably foreseeable; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA medical treatment in December 1988 for a left eye disability, may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  A February 2013 letter provided notice in accordance with Kent and informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  Consequently, the Board finds that the duty to notify has been satisfied. 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment identified by the Veteran, including VA treatment records and private treatment records.  The Veteran has not identified any existing additional records that could be used to support his claim.  The Board acknowledges the Veteran was not provided with an examination regarding the above discussed disorders.  However, the Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003). 

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned.  At the hearing, which took place in June 2015, the undersigned identified the issue on appeal and sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.  (The Board notes that pursuant to the Veteran's request, the record was held open for 60 days following the hearing to allow for the submission of additional medical evidence; however, no additional evidence was submitted.)  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under 38 U.S.C.A. § 1151, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  To be awarded compensation under section 1151, the veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

A February 2008 rating decision denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA medical treatment in December 1988 for a left eye disability, based essentially on a finding that there was no additional disability proximately due to VA treatment.  38 U.S.C.A. § 7105.  The evidence of record at that time included VA treatment records documenting the December 1988 surgical implantation of a lens into the Veteran's left eye (to include consent forms, signed by the Veteran, detailing lens implantation risks), postoperative VA treatment records (including those noting decreased visual acuity in the left eye, likely related to his cataract extraction "in some manner" (see, e.g., July 2003 VA treatment record), eye pain, and eye watering (see, e.g., May 1989 VA treatment record)), private treatment records (documenting poor visual acuity in the left eye), a negative January 2008 VA nexus opinion, and the Veteran's lay testimony that his left eye vision was worse after the December 1988 lens implantation surgery (see, e.g., July 2007 statement).    

An October 2011 rating decision denied the Veteran's request to reopen his claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA medical treatment in 1988 for a left eye disability on the grounds that the additional evidence (to include updated VA treatment records, updated private treatment records, and a September 2011 VA nexus opinion) submitted showed continued treatment for a left eye disability (i.e., limited vision), but did not indicate that there was additional disability proximately due to VA treatment.  He did not appeal that decision, or submit new and material evidence within one year, and it became final.

Evidence received since the October 2011 rating decision includes additional VA and private treatment records noting on-going treatment for limited visual acuity of the left eye and the Veteran's lay statements reiterating his contention that his decreased left eye visual acuity is the result of the VA treatment provided in December 1988.  (See, e.g., January 2013 request to reopen his previously denied claim.)  In addition, he provided testimony at a June 2015 Board hearing.

With respect to the additional medical evidence, the Board notes that, while new, in that it was not previously of record, it is not material, as it is duplicative of evidence already of record (showing decreased visual acuity subsequent to the December 1988 VA treatment) and does not tend to show that such disability is proximately due to VA treatment, which is the unestablished fact necessary for the Veteran to prevail on his claim.  Said another way, it is not in dispute that the Veteran's left eye visual acuity is worse now (and was worse at the time of the initial February 2008 rating decision) than it was prior to his December 1988 lens implantation surgery.  However, entitlement to compensation under 38 U.S.C.A. § 1151 requires a showing that (1) the additional disability was the result of the VA treatment (or other qualifying event) resulted in additional disability and (2) the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  As the additional medical evidence does not provide additional evidence, not duplicative of medical evidence already of record at the time of the last prior final decision, that the Veteran's decreased left eye visual acuity is proximately due to VA treatment, the Board finds that it is not material and does not provided a basis for reopening the Veteran's claim.  As regards the Veteran's additional lay statements, the Board notes that his contentions that his current left eye disability is proximately due to VA treatment were previously considered and, thus, are likewise duplicative of evidence already of record at the time of the last prior final decision; consequently, the Board finds that they are not material with respect to his request to reopen his claim.  

The Board acknowledges that, during the June 2015 Board hearing, the Veteran first raised the explicit argument that he did not provide informed consent prior to the December 1988 procedure.  However, the Board notes that, while VA must presume the credibility of statements made in connection with a request to reopen a previously denied claim (see Justus, supra), such presumption does not extend to the "patently incredible," Duran v. Brown, 7 Vet. App. 216, 220 (1994).  In this case, the Veteran's statements that he never signed, or was presented with, any informed consent documentation related to the December 1988 procedure (as distinguishable from an assertion that the informed consent provided was inadequate for the treatment provided) is contradicted by the evidence of record at the time of the initial, February 2008 rating decision, which includes such documentation, signed by the Veteran.  As this evidence was already of record at the time of the prior final denials, and as a finding of informed consent is inherent in the prior findings that there was no additional disability proximately due to VA treatment, the Board finds that the Veteran's June 2015 testimony regarding informed consent is patently incredible and does not support his request to reopen his previously denied claim.  (See 38 C.F.R. § 3.361(d)(1) (establishing that VA care, treatment, or examination was the proximate cause of the additional disability requires additional disability and either (i) failure to exercise the degree of proper care or (ii) provision of care without informed consent.)  (The Board is not making a finding that this lack of credibility is due to any negative motive on the Veteran's part; it may simply constitute misrecollection due to the passage of time).  

In sum, even considering the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. at 110, the Board finds that new and material evidence has not been received, and the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA medical treatment in December 1988 for a left eye disability, may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The appeal to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA medical treatment in December 1988 for a left eye disability, is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


